Per Curiam.
The only question presented by the record is whether the evidence supports the conviction of E. M. Pippin for illegally possessing intoxicating liquor. The gist of the State’s case is that on August 24, 1931, in Laurens county, Georgia, certain officers followed an automobile in which the defendant and a boy were riding, until the automobile stopped at a certain store in that county; that the defendant was a man about thirty years old, and the boy appeared to be fifteen or sixteen years of age; that the boy had been driving the car; that the boy escaped; that the defendant told an officer that his name was “Johnson;” that when the officer asked him if there was any whisky in the automobile, he said, “Yes, I have got a little bit;” and that the officers found about forty-five gallons of whisky in the said car. The defendant made no statement to the jury and introduced no evidence.
*68The evidence supports the verdict, and the trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Hooper, J., concur.


MacIntyre, J., not presiding.